DETAILED ACTION
This Office action is in response to the amendment filed on 09/15/2021. Claims 1-22 are pending. Claim 11 has been amended. Claims 8-9 have been cancelled. Claims 21-22 have been added. Claims 1-7 and 10 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nill, Jr. US5193390 in view of Devitt US4432273
Claim 11. Nill discloses a modular vent (30 or 80 - Col.3:46) comprised of: a base (32); a moisture sensor (56 or 82) in the base; and a cover (36a) on the base, wherein the cover is connected to the base (Fig.4).
	Nill discloses detecting moisture and preventing moisture vapor from becoming trapped in the roofing system but is silent on the moisture sensor is configured to sense humidity within the base.
Devitt before the filing date of the instant invention discloses a method of preventing moisture in a roofing system by using a moisture sensor or humidistat 94 for enabling a fan motor 52 when the relative humidity within the air vent housing is above a predetermined level. It would have been obvious to one of ordinary skill in the art 

Claim 12. Nill as modified discloses the moisture sensor is configured to send data wirelessly (Col.3:43-54 radio wave).

Claim 13. Nill as modified discloses the moisture sensor is configured to send data over a wire (72/74, Fig.4).

Claim 14. Nill as modified discloses a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is higher than pressure in the base and allow air to flow through the base when the pressure outside the vent is lower than pressure in the base (Col.2:65-68).

Claim 15. Nill as modified discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 16. Nill as modified discloses a data collector (84) configured to receive data from the moisture sensor (Fig.6).
Claim 17. Nill as modified discloses the data collector receives data via wireless transmission (Col.3:45-54 radio wave).

Claim 18. Nill as modified discloses the modular vent includes a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is higher than pressure in the base and allow air to flow through the base when the pressure outside the vent is lower than pressure in the base (Col.2:65-68).

Claim 19. Nill as modified discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 20. Nill as modified discloses the cup is supported by a shoulder (38) of the base (Fig.4).

Claims 21-22. Nill as modified discloses the modular vent is arranged in a highest wind uplift zone of the roof, wherein the wind uplift zone comprises at least one of near a corner and a perimeter of a roof (Col.3:45-47). Nill discloses roof vets 80 otherwise identical to vents 30 may be arranged in a grid pattern on roof 17', Examiner concludes one of the vents is near a corner and perimeter of said roof. 

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection relies on a new combination of references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633